                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 TITUS HENDERSON,

          Plaintiff,                                                      ORDER
    v.
                                                                 Case No. 20-cv-104-jdp
 DYLAN RADTKE, et al.

          Defendants.


 TITUS HENDERSON,

          Plaintiff,                                                      ORDER
    v.
                                                                 Case No. 20-cv-211-jdp

 T. DeBRUIN, et al.

          Defendants.




         Plaintiff Titus Henderson, a prisoner in the custody of the Wisconsin Department of

Corrections, has submitted two proposed civil actions under 42 U.S.C. § 1983. Plaintiff has

filed a certified copy of a trust fund account statement in support of the motion for leave to

proceed without prepaying the fee.            After considering the motion and supporting

documentation, the court concludes that plaintiff qualifies for indigent status.

         Even when a prisoner litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).              Using

information for the relevant time period from plaintiff’s trust fund account statement, I

conclude plaintiff’s initial partial filing fee to be $1.00 for each case. For this case to proceed,

plaintiff must submit this amount on or before March 31, 2020.
       If plaintiff does not have enough money to make the initial partial payment from

plaintiff’s regular account, plaintiff should arrange with authorities to pay the remainder from

plaintiff’s release account.

                                             ORDER

       IT IS ORDERED that,

       1.      Plaintiff Titus Henderson is assessed $1.00 for each case as initial partial

payments of the $350.00 fee for filing these cases. Plaintiff is to submit a check or money

order made payable to the clerk of court in the amount of $1.00 for each case (or a single check

in the amount of $2.00 for both cases) or advise the court in writing why plaintiff is not able

to submit the assessed amount on or before March 31, 2020.

       2.      If, by March 31, 2020, plaintiff fails to make the initial partial payment(s) or

show cause for failure to do so, plaintiff will be held to have withdrawn these actions voluntarily

and the cases will be closed without prejudice to plaintiff filing the cases at a later date.

       3.      No further action will be taken in these cases until the clerk’s office receives

plaintiff’s initial partial filing fee(s) as directed above and the court has screened the

complaint(s) as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A. Once the

screening process is complete, separate orders will issue.




               Entered this 9th day of March, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge



                                                 2
